EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oliver Bajracharya on 7/19/22.

The application has been amended as follows: 

	In claims 15, 16, and 18-24, respectively in line 1 of each claim replace “The gaming device” with --The gaming machine--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 13, and 25, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
generating a Wagering Event using the accepted funds, a random number, and an accessed first payout schedule that defines a first RTP when the received player interaction with the Wagering Opportunity is successful and results in a kill shot; and 
generating a Wagering Event using the accepted funds, the random number and an accessed second payout schedule that defines a second RTP when the received player interaction with the Wagering Opportunity is successful but does not result in a kill shot, the second RTP being less than the first RTP.
US Pub. 20090061999 to Popovich et al discloses a wagering game incorporating shooting game features that adjust the RTP percentage based on player skill, however, the instant invention defines a RTP according to whether or not a player interaction results in a kill shot.
The instant invention distinguishes over US Pub. 20160284165 to Arnone et al, because the return to player is determined according to the difficulty of destroying a boss game character, whereas, the instant invention requires accessing first or second payout schedules and RTPs according to whether or not a kill shot is achieved.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715